Earl Warren: Deutch, Petitioner, versus United States. Mr. Maroney, you may continue your argument.
Kevin T. Maroney: Mr. Chief Justice and may it please the Court.
Earl Warren: Oh, pardon. Oh, pardon me, I -- I did call you.
Kevin T. Maroney: May it please the Court. I will first address myself to the problem that was being discussed yesterday afternoon, and I'll try to state our legal position on that issue and then if I can state the facts in this particular case, I think it will demonstrate that the problem is minimized when applied to the facts here. Now --
William O. Douglas: As you -- as you were ending your -- your argument yesterday, you were referring to page 293, where Mr. Tavenner for the Committee, refers to hearings at -- at Albany.
Kevin T. Maroney: Yes, sir.
William O. Douglas: But I think it is significant or it maybe significant that -- the -- the subject matter of those hearings was -- is not to be found in -- in the transcript of this hearing.
Kevin T. Maroney: Well --
William O. Douglas: We don't even know from this hearing whether it was about this - this matter or some other matter or some related matter.
Kevin T. Maroney: Well, Your Honor, I -- I do think it would be most helpful --
William O. Douglas: And then the --
Kevin T. Maroney: -- if I --
William O. Douglas: -- may I just continue, just a minute --Yes, sir.
William O. Douglas: -- to indicate that the -- the reach of my question, because if you turn to page 33, you -- you come to Judge Holtzoff's opinion in which he says a little below the middle of the page, what those Albany hearings were about. And it was about trade unionism and Communist-controlled trade unions.
Kevin T. Maroney: And --
William O. Douglas: None of which -- none of which appears from the reference to the Albany hearings on page 293. Now, maybe that's irrelevant, but at least those are the problems that were in my mind --
Kevin T. Maroney: Well --
William O. Douglas: -- that you were closing yesterday.
Kevin T. Maroney: Well, I think we can show, Your Honor, from -- from the record here that the Albany hearings were concerned with Communism in education and Communism in labor.
William O. Douglas: As I've -- I've read those and that's -- there's -- there's no doubt about that.
Kevin T. Maroney: That's right, sir. And in the course of those hearings, it developed that there was -- there may have been an interrelationship between Communism at Cornell. Communist infiltration at Cornell and Communism in labor and the Committee was pursuing the leads that it had to that effect. Those leads lead directly to Mr. Deutch. And it was for that reason that he was called originally to appear in Albany in connection with those very hearings. Now, I think that in -- in probably 10 or 15 minutes, I could state the facts of this record, and I think that having those facts in mind, it is a much simpler task to apply -- to apply the facts here to the legal problems which were being discussed yesterday.So that I would prefer to proceed that way and I think it would be most helpful with -- unless the Court prefers that we state the legal position first. Now, in July 1953, the Committee -- the House Committee on Un-American Activities, began a general investigation of Communist activities in the Albany area as well as in certain other key areas in the United States, Chicago and other cities. The Committee conducted hearings in Albany in July 1953 for several days, and then suspended the hearings. Now, the opening statement of those hearings is in the record at pages 38 to 40.
Earl Warren: That is at Albany?
Kevin T. Maroney: This is at Albany. Yes, sir.
Earl Warren: Yes.
Kevin T. Maroney: This opening statement was made on -- on July 13, 1953 at the outset of those hearings. And of course, the -- the Committee there states the legislative interest of the Committee and its desire to investigate Communist activities when -- within the Albany area. That's in the -- the last full paragraph on that page.
Charles E. Whittaker: Stated in what page?
Kevin T. Maroney: That's page 39, Your Honor. Now, that last paragraph or the second sentence says that the Committee decided -- no. “The Committee in its course of investigation came into possession of reliable information indicating Communist Party activities within the Albany area. The Committee decided that this information was of such a character as to merit an investigation to determine its nature, extent, character and objects.” And for that reason, they had commenced these hearings in Albany and they did in fact conduct hearings. The -- the hearings were suspended in 1953 and in November of 1953, the Committee decided that it would resume hearings in Albany which it did the following April. Now --
Hugo L. Black: You mean April of 1954?
Kevin T. Maroney: April of 1954, yes, sir. Now, at -- in the opening statement of the April 1954 hearings which appears beginning at page 270, 270 of the record and at the top -- near the top of page 271, the Chairman of the Committee announced in part that the Committee on Un-American Activities will resume this morning, the investigation of Communist Party activities within the capital area, referring to Albany. This is a continuation of the open hearings which were conducted in Albany between July 13 and 16, 1953. The investigation has been extended to adjacent areas, from which witnesses are also expected to be heard. And at the bottom of that page he said, “Other testimony taken at 1953 Albany hearings related to the efforts of the Communist Party to infiltrate industry and other segments of society in the capital area.” Testimony now to be heard is expected to supplement, that formally given on this subject and as indicated, will extend into adjacent areas. He -- he then went on to refer --
Felix Frankfurter: What page do you refer?
Kevin T. Maroney: Well, that begins at the bottom of page 271.
Felix Frankfurter: 271?
Kevin T. Maroney: Yes, sir. And extends over in 272. And in -- about the middle of that page where the Chairman is continuing, he states that, “This Committee is not investigating labor unions, but is investigating Communism within the field of labor where it has substantial evidence that it exists.” And then he makes reference to the Committee's interest in view of H.R. 7487, which was a bill which would have dealt with the subject of Communist-dominated labor unions. Now, another reference which shows committee's interest in these Albany hearings can be seen in the Committee's annual report for 1954, which is also part of the record and which appears beginning at page 320, where on page 325, where the Committee is summarizing the hearings it -- it did hold in April, 1954 at Albany. At the page -- at the top of page 325 taking up to the middle of the sentence referring to hearings in Albany, dealing principally with Communist infiltration of vital defense industries and education within the capital area and throughout the State of New York and adjacent states. So that the evidence here in the -- in the Committee hearings and in the report of the Committee on those hearings, clearly shows that the Committee was interested in Communist infiltration into labor and Communist infiltration into education. Now in addition, during the Albany hearings that began on April 7, two witnesses testified concerning they're having attended Cornell University and concerning they're having taking summer jobs in Communist-dominated labor unions. Now, in that connection it was explained that one of these witnesses were the school of the Industrial Labor and Relations at Cornell and that school had a policy of requiring each student. During the summers, he was in attendance at the school to at least make an effort to spend one -- one summer working with -- with a management group, one summer with a union group and one summer with a mediation board. Now, these witnesses testified as to they're having attended or having taking summer jobs and in connection with those jobs in -- which were connected with unions having been engaged in Communist Party activities and then continuing to engage in Communist Party activities upon there return to the Cornell campus. One of the witnesses, Emmanuel Ross Richardson testified before the Committee, I think on April the 8th. And he stated that he had gone into the UE -- had going to work with UE union, the United Electrical workers at the General Electric plant in 1948 and was there recruited into the Communist Party. He returned to the Cornell in the fall and continued in the Communist Party on the campus. Now, Richardson also testified that he was at Cornell during the period from 1950 to 1953. That after he was recruited into the Party, he was assigned to the labor youth leg. He stated that there was a graduate group, a -- a Communist cell on the campus composed of members of the graduate group at Cornell. He identified the membership of this group as being the petitioner and petitioner's wife, one Homer Owen and Owen's wife and a Mr. Marzac and his wife. He also testified that he was aware of only one member of the faculty at Cornell who was a member of the Communist Party. And then he didn't know the identity of that person, that the petitioner here was the only -- was the contact man for the Communist Party with this member of the faculty at Cornell. Richardson also testified that during this period of time, 1950 to 1953, he had received from the petitioner a $100 contribution to the Communist Party, which the petitioner had received from a source which was unknown to Richardson. Now, because of this information furnished by Richardson and by the other witness that I referred to Marqusee and also -- who also testified before the Committee and their testimony is in the record, and also because of information furnished to the Committee by Homer Owen, in conference with the members of the staff. Mr. Tavenner, the committee counsel, testified at the trial that as a result of this information, the Committee was interested in determining the extent of the -- of the possible inter -- interplay between Communist infiltration into education and Communism in the field of labor.
Earl Warren: Was Richardson an agent of the Government during the time that he was there at Cornell with this man or did he -- did he subsequently recap and -- and testified --
Kevin T. Maroney: Richardson was --
Earl Warren: -- for the Government.
Kevin T. Maroney: Richardson I think joined the Communist Party with the knowledge of the Federal Bureau of Investigation. The other witness, Marqusee, I don't believe did. I think that he became dissolution with the Party and -- and testified fully before the Committee. Now, Mr. Tavenner testified --
Hugo L. Black: Was Richardson an employee of the Government that time?
Kevin T. Maroney: Well, he was a -- I don't know if he was paid, I'm -- I'm not sure Your Honor. He -- he was reporting regularly during the time he was a member of the Party to the Federal Bureau of Investigation.
Hugo L. Black: Then the record show whether he was made an employee?
Kevin T. Maroney: Well, he -- he wouldn't be an employee in the usual sense.
Hugo L. Black: Well --
Kevin T. Maroney: I mean he -- he was not an employee (Voice Overlap) --
Hugo L. Black: Was he hired?
Kevin T. Maroney: -- as such, he --
Hugo L. Black: Was he hired?
Kevin T. Maroney: -- he may have received funds. Sir?
Hugo L. Black: What, was he hired?
Kevin T. Maroney: I'd say --
Hugo L. Black: Did he get paid for the work?
Kevin T. Maroney: Well, I don't -- I don't think the record shows whether he got paid of not, I -- I -- it would be the usual practice that he would at least get reimbursed expenses that he -- he might have been incurred in connection with his Communist Party activities and he may have received additional sums.
Hugo L. Black: He was informed?
Kevin T. Maroney: That's right, sir.
Hugo L. Black: Did he?
Kevin T. Maroney: So that Mr. Tavenner testified at the trial here. That as a result of this information --
John M. Harlan II: What -- what page is that?
Kevin T. Maroney: This on page 24, Your Honor. That have been furnished by Richardson and Marqusee and Owen. That the staff had -- this is near the top of the page that witnessed -- the staff had ascertained and had reported to the Committee that there were members of the Industrial Relations department of the University, who were accepting positions with some labor unions which had been -- which were by our own testimony, Communist controlled and it was the investigation of that matter which brought this matters to life.
Earl Warren: This was testimony at the trial?
Kevin T. Maroney: Yes, sir.
Earl Warren: Yes.
Kevin T. Maroney: And on the preceding page at the top of page 23, he stated, “The Committee was desirous in ascertaining to what extent, any of those students leaving on the summer courses were influenced to select the Communist control unions for the purposes of their summer work.” That is what we were leading to. In -- in --
Earl Warren: Was there anything stated that the hearing to that effect (Inaudible)?
Kevin T. Maroney: In the Albany hearings?
Earl Warren: That at -- can the hearing at which this petitioner testified?
Kevin T. Maroney: Well, I might --
William O. Douglas: Based upon --
Kevin T. Maroney: I might explain this, Your Honor. The Albany hearings began on April 7 and continued through April 8 and 9. The Committee did not learn the address of the petitioner until April 6. They issued a subpoena on April 7 which was served on that date to the petitioner, served on the petitioner on that date. Returnable in Albany on April the 9th, in other words, the Committee subpoenaed the petitioner to come to Albany to appear at these very hearings on April 9, in conjunction with the subject matter of those hearings. His attorney called the committee counsel upon the petitioner's receiving the subpoena and asked for an extension so that he could study the case. The committee counsel agreed to an extension to have the petitioner appear in Washington on April the 12th. In other words, instead of appearing Friday in Albany, he was told it would be alright if he appeared on Monday in Washington, since the Committee was leaving Albany and coming back to Washington. Now, when -- so that he -- he did appear on that date. He appeared before the -- before this Committee, and the Committee announced at the outset who the Chairman was. According to the record, on -- beginning on page 292, beginning of petitioner's testimony before the Committee, the -- the Chairman stated after saying, “You may sit down, please.” Referring to the petitioner obviously and he says, “Let the record show that for the purpose of taking this testimony this morning, pursuant to the rules of this Committee, the Chairman has appointed the Subcommittee consisting of Messrs. Scherer, Doyle and Jackson, with Jackson acting as Chairman. “Are you ready to proceed Mr. Counsel?” So that of course these were not unidentified members of the Committee at all. They were identified that the outset to the petitioner. Petitioner knew that he had been subpoenaed before the House Committee on Un-American Activities, he knew that he been subpoenaed to appear in conjunction with his Communist activities. He -- he knew, he admits he knew in his brief that he knew of Ross Richardson's having testified before this -- before a -- a committee in Albany, at hearings where he originally was subpoenaed to attend. And as a matter of fact, I think it's of some note here in connection with the argument that he -- that he was pulled in off the street and -- and sat before three unknown men without any explanation that it was the petitioner in the course of this testimony, who first mentioned the name of Ross Richardson. In -- in making reference on page 295, during the interrogation and after he had refused to answer some of the questions, on 295 in the middle, Mr. Deutch says, “The Committee knows who Ross Richardson's statement that this gentleman had quit the Communist Party.” So that the Committee or -- or the petitioner wasn't coming into this -- this hearing, with no idea of what the area of interest of the Committee was.I think he had a very definite idea.
Earl Warren: Well, what is there in the record to -- to show just what area of interest he was informed about?
Kevin T. Maroney: Well, as -- as petitioner counsel -- petitioner's counsel referred to yesterday. At the outset of the hearing after he answers some preliminary questions about his age and address, and so forth, education, Mr. Tavenner, at about three quarters on the way down on page 293, explained to him that during the hearings in Albany last week, the Committee had received information to the effect that petitioner was involved in Communist Party activities at Cornell University, that if you were a member of the Communist Party group -- I'm -- I'm not reading this, I probably would do better to do it.
Earl Warren: Well, that's alright, if that's (Inaudible) do that perfect, just do it.
Kevin T. Maroney: That if you were a member of the Communist group, the Committee would like to ask you about your activities there at Cornell. Now, the petitioner -- so then they did, they say, “Were you a member of a group of the Communist Party at Cornell?” The petitioner at the outset said, “I wished to register a challenge as to the jurisdiction of this Committee under Public Law 601, which is the Committee's enabling legislation.” Petitioner incidentally was accompanied by counsel on this occasion. Now, he then said, “But under your jurisdiction as stated, I answered, yes, I was a member of the Communist Party.” Then Mr. Tavenner said, the Committee was advised -- no, I -- I seem to have been wrong on my statement that he was the first one to bring in the name of Ross Richardson into the hearings, because he was -- he was so advised of Richardson's testimony. He does however concede in his brief that he was aware from newspaper articles of Richardson's having testified before the Committee and having identified him as a member of the Communist Party. Now, Mr. Tavenner then advised him that the Committee was advised that a witness by the name of Ross Richardson has stated that, “You accidently assigned between a Communist Party group on the campus and a member of the faculty at Cornell and that you knew the name of the member of that faculty who was a member of the Communist Party. Will you tell us who the member of the faculty was?” Mr. Deutch said, “Sir, I am perfectly willing to tell you about my own activities, but do you feel I should trade my moral scruples by informing on someone else?” Now, then the Chairman explained to him that moral scruples was not a legal objection, that his declination must consist of something more than his moral scruples. And Mr. Deutch then said, “As to details that, I think the whole question has been magnified more than it should have.” And he further said at the bottom of page 294, “I can only say I do not believe I can answer questions about other people, but only about myself.”
Hugo L. Black: Did he later -- did he later answer the question about members of the faculty?
Kevin T. Maroney: Oh no, sir. He -- he refused.
Hugo L. Black: I thought I read where he said that they were not members of the faculty.
Kevin T. Maroney: Well, I think he said he was not a member of the -- he was not a professor at all, but he did not identify the person.
Earl Warren: Mr. Maroney, the question I was asking was designed to unless that whether -- whether or not, the defendant is to be charged here with the knowledge of what was said at the Albany hearings, is there anything in here to indicate that the Committee informed him of -- of what the Albany hearings were designed to accomplish and -- and to tell him what was said at that one?
Kevin T. Maroney: Your Honor, other than the testimony and the opening statement during the course of the testimony of the petitioner's appearance in Washington, these other materials, the Albany hearings, the opening statement of the Chairman at those hearings or report of the Committee for 1954 and so forth, those things were put in on the question of actual pertinency of these questions to the subject matter being investigated by the Committee. There -- there is no indication that the petitioner was aware of these other -- of this other information, other than his obvious awareness of the fact that the Committee had called Ross Richardson, had interrogated Ross Richardson concern -- concerning Communist Party activities at Cornell. And the opening statement at the time of petitioner's appearance summarizing in a nutshell what had been furnished to the Committee concerning petitioners activities at Cornell and the Committee's desire to pursue with him his knowledge of Communist Party activities in Cornell and in the Ithaca area. Now, his testimony wasn't limited to Cornell alone. It was -- they did ask him questions about the Downtown Club on page 298. “Were you ever a member of the Downtown Club at the Communist Party in Ithaca?” He said, “I don't believe so.” “Did you attend meetings of that group?” And he said, “No.” So that -- he was asked questions about Cornell, about the graduate group, about the professor, about the donor of the $100, he refused to answer the questions about the professor and the donor. He was asked if he knew Homer Owen, who --
Hugo L. Black: I thought he finally said that he -- it was not a professor, did he not?
Kevin T. Maroney: Well, he did say on page 295, Your Honor. He said, “I could amplify that point, I do not mean the point of contempt. I think -- I -- I happened to have been a graduate student. The only one there and the organization is completely defunct and the individual you are interested in wasn't even a professor.” The magnitude of this is really beyond reason. Now --
Hugo L. Black: Is that --
Kevin T. Maroney: -- the Committee --
Hugo L. Black: -- is that one of the questions that he was indicted for not answering?
Kevin T. Maroney: Well, the -- the question appears on the preceding page, “Will you tell us who that member of the faculty was?”
Hugo L. Black: Now, is that the one -- was he indicted for not answering that question?
Kevin T. Maroney: That's correct, sir. Now, Richardson had told the Committee that there was a member of the faculty. The petitioner flatly refused on the grounds of moral scruples to identify the member of the faculty.
Hugo L. Black: At first?
Kevin T. Maroney: At first, then in debating to some extent. He said that the organization is defunct. In other words, he's -- he's saying that based on information that I know, but which I won't tell you or I won't let you verify, I am making a determination that --
Hugo L. Black: I -- I understand.
Kevin T. Maroney: -- the answer is unimportant to you.
Hugo L. Black: I understand that, but did he later say that the -- it was not a professor?
Kevin T. Maroney: He -- he does say at -- near that top of that page where it says Mr. -- 295. He said, he was the only one there and the organization is defunct and the individual you were interested in, he doesn't deny there was an individual.
Hugo L. Black: Well --
Kevin T. Maroney: The --
Hugo L. Black: -- I -- I understand.
Kevin T. Maroney: -- the individual you were interested in wasn't even a professor.
Hugo L. Black: But what -- read the question that he was indicted for not answering, was it not --
Kevin T. Maroney: Will you tell us --
Hugo L. Black: -- I don't know which one it was.
Kevin T. Maroney: “Will you tell us who that member of the faculty was?”
Hugo L. Black: Yes.
Kevin T. Maroney: He refused to answer.
Hugo L. Black: And -- he refused to answer there, but did he later answer and say that it was not a member of the faculty?
Kevin T. Maroney: He said, “The individual you are interested in wasn't even a professor.” He does not say he was not a member of the faculty.
Potter Stewart: I suppose the faculty at Cornell like a faculty at most universities consist of instructors, assistant professors, associate professors and professors, is that correct?
Kevin T. Maroney: I assume so, Your Honor. The record doesn't go into that. I -- I think it clear here that the witness was not answering concerning this individual whom he knew the Committee was inquiring about.
Hugo L. Black: An individual --
Kevin T. Maroney: And I certainly --
Hugo L. Black: -- an individual?
Kevin T. Maroney: An individual who was identified by Ross Richardson as a member of the faculty. A person whose identity, the witness obviously recognized -- obviously recognized that he could give an answer because he picks him out and then he says he's not -- he's not a professor. So that there's no misunderstanding on the -- on the witness' part --
Hugo L. Black: Well --
Kevin T. Maroney: -- as to who's identity is called for.
Hugo L. Black: There's no misunderstanding maybe, but he answers that he was not a member of the faculty. That's what they asked for.
Kevin T. Maroney: No, sir. The question was, “Who was that member of the faculty --
Hugo L. Black: That's right.
Kevin T. Maroney: -- for whom you were the contact with the Communist Party?”
Hugo L. Black: Yes.
Kevin T. Maroney: Not was he a member of the faculty --
Hugo L. Black: On who was that --
Kevin T. Maroney: -- who was he?
Hugo L. Black: -- who was that member of the faculty and he's indicted for not answering that, isn't it?
Kevin T. Maroney: That's correct, sir.
Hugo L. Black: And he did state that he was not a member of the faculty.
Kevin T. Maroney: He said he was not a professor.
Hugo L. Black: But --
Kevin T. Maroney: I -- I think it makes quite a difference, Your Honor. I think that he -- he may very well had been taking the position that he was an associate professor or -- or a -- an instructor. I think that --
Felix Frankfurter: Men are on faculties for decades without becoming professor.
Hugo L. Black: Yes, sir.
Hugo L. Black: And did he say this -- was he asked this later, “May I ask this question, was it made by a teaching fellow of any sort at the University, less than the rank of a professor, a person that was instructor in some place?” Did he say, “To the best of my recollection, either do not believe made by any member at Cornell University?”
Kevin T. Maroney: Where is this, Your Honor?
Hugo L. Black: On page 297.
Kevin T. Maroney: Well, this is the donation, Your Honor.
Hugo L. Black: The donation --
Kevin T. Maroney: Isn't it?
Felix Frankfurter: But it is the question.
Kevin T. Maroney: This is the $100 donation.
Hugo L. Black: But you asked him about the donation, was he indited for that too?
Kevin T. Maroney: They asked him -- oh, yes.
Hugo L. Black: What is that question?
Kevin T. Maroney: (Inaudible) that's on page 296.
Hugo L. Black: 296.
Kevin T. Maroney: They asked him -- Mr. Tavenner said -- this is just a little above the middle of the page, “The Committee received testimony from Ross Richardson to the effect that you collected certain donations for the benefit of the Communist Party and then in one occasion you delivered to him the sum of $100, without designating to him the source of it. Will you tell the Committee please, the source of that $100 contribution if it was made?” Mr. Deutch, “No, this contribution was made. I believe, I gave you the reason why I declined to answer regarding names and this was from a personal friend.” And then in further discussions he says that he doesn't believe the donor of $100 wasn't a teaching member or wasn't a member of Cornell.
Hugo L. Black: How many questions was he indicted for refusing to answer and what did each one involve?
Kevin T. Maroney: He was indicted -- the indictment appears --
Hugo L. Black: For which he was convicted.
Kevin T. Maroney: Yes, sir. The indictment appears at page 7 or beginning on page 6 of the record. Questions are set forth on page 7. First question, after the explanation as to Ross Richardson's testimony is, “Will you tell us who that member of the faculty was?” The second question --
Earl Warren: And what -- what member of the faculty were they referring to there?
Kevin T. Maroney: Well, the -- the preliminary statement on that count explains that the Committee was advised that a witness by the name of Ross Richardson has stated that “You acted as liaison, this is the petitioner --
Earl Warren: What --
Kevin T. Maroney: -- to a Communist Party group on the campus, any member of the faculty at Cornell and that you knew the name of the member of that faculty who was a member of the Communist Party. Will you tell us who that member of the faculty was?” Now, Count Two is, “Will you tell the Committee, please, the source of that $100 contribution, if it was made? And of course that question followed the recitation by the Committee that Richardson had stated that petitioner had turned over to him $100 contribution from a source which petitioner did not disclose to Richardson. The next question was -- Count Three, “Is where were these meetings held?” And he was acquitted on that count, because he -- he did say I think that although he wouldn't answer -- that he didn't where they were held and the District Court acquitted since he had --
Hugo L. Black: Then he did --
Kevin T. Maroney: -- no knowledge.
Hugo L. Black: He answered that he didn't know, didn't he?
Kevin T. Maroney: That's right. And in that --
Hugo L. Black: And he's indicted for not answering.
Kevin T. Maroney: -- that was a basis for the acquittal.
Hugo L. Black: And the jury acquitted him on that.
Kevin T. Maroney: The District Judge, that he was tried without a jury.
Hugo L. Black: You have acquitted him --
Kevin T. Maroney: Yes, sir.
Hugo L. Black: (Voice Overlap) --
Kevin T. Maroney: Now, Count Four, “Were you acquainted with Homer Owen?” Count Five, “The witness is directed to give a name of the person by whom he was approached.” And the evidence shows that that question refers to the person who approached him with respect to joining the Communist Party, in other words, the person who recruited him into the Communist Party.
Hugo L. Black: How many persons then does that include that the Committee was refused -- why he refused to give the -- a name or a person, how many persons? Are any those the same one?
Kevin T. Maroney: Or -- well --
Tom C. Clark: That they asked him about?
Kevin T. Maroney: No, certainly now in his record you cannot say they're the same ones.
Hugo L. Black: You have them one.
Kevin T. Maroney: If the petitioner would answer the questions it might so turnout, but --
Hugo L. Black: We have one to four reasons (Voice Overlap) well one of them was, “Were you aquatinted with Homer Owen?”
Kevin T. Maroney: So, Owen is identified, that's right. But -- but his reason for refusal was --
Hugo L. Black: (Voice Overlap) --
Kevin T. Maroney: -- he doesn't want to talk about other people.
Hugo L. Black: What was advised of him -- important to knowing whether he was acquainted with Homer Owen. That with that lot weighs the value of the First Amendment than when you put them into the balance of --
Kevin T. Maroney: Well, to this -- to this extent, Your Honor, Ross Richardson can testify that the graduate group at Cornell had consisted of six members, the petitioner, Homer Owen and Mr. Marzac and their wives. You -- you will notice I think, we -- we covered it previously that during the course of the petitioner's testimony before the Committee, he says, he was the only member of the graduate group at Cornell. So that, on the -- on the question of verifying the information received from Richardson as to the size and extent of the graduate group alone.
Hugo L. Black: Well, why did you have to verify what the hired agent of the Government said that he said that man was there?
Kevin T. Maroney: Oh, I think the Committee, Your Honor, is -- is --
Hugo L. Black: Well, they're not trying out (Voice Overlap) --
Kevin T. Maroney: -- as a right.
Hugo L. Black: -- verification or they -- I assume that it wasn't of extreme important for them to bolster Mr. Richardson's evidence, was it?
Kevin T. Maroney: In trying to get the facts upon which they can make (Voice Overlap) --.
Hugo L. Black: Well, they have the facts from him, didn't they?
Kevin T. Maroney: Well, the facts conflict with what the petitioner said, Your Honor. And I think is the --
Hugo L. Black: Well suppose he did --
Kevin T. Maroney: -- Committee like any tribunal.
Hugo L. Black: -- suppose he did -- suppose he did, how would that have to pass legislation?
Kevin T. Maroney: Well, because the Committee has a right to -- to determine the extent --
Hugo L. Black: I'm not talking about the right. It better had the right -- excuse me. It's been held to ask questions and have to pass legislation. How would they have them pass legislation to know whether this doctor or whatever a professor, or whatever he was, had said one thing, if there was a conflict which I have seen here and Mr. Richardson had said another, who is Richardson being the Government informant. Surely, they don't -- don't need to bolster the informant's evidence to pass legislation.
Kevin T. Maroney: No. It -- it may be, Your Honor that they could proceed with an investigation that way, but on the other hand, a committee is certainly free as a court is free to attempt to get to the facts and to ascertain the correct facts. And if it does have conflicting statements, it has the right to resolve what the actual facts were. And I certainly don't think that that is any -- that because it has information from one source that a person can refuse to testify before the Committee just because it maybe accumulative evidence.
Hugo L. Black: Well of course, it might be possible that they know exactly what it is and simply wanted to get him to refuse to answer a question.
Kevin T. Maroney: Well, I think aside from the fact, Your Honor that the Committee does have a right to -- to gather cumulative evidence, that this question as to Homer Owen was obviously a preliminary question and the Committee --
Hugo L. Black: I suppose that the --
Kevin T. Maroney: -- may well have --
Hugo L. Black: If it was preliminary, what's the importance that would justify sending a man to jail for hereon, what you call, dismissed as a preliminary question?
Kevin T. Maroney: Well, Your Honor, to begin with, he -- he was sentenced to 90 days, moreover --
Hugo L. Black: He could've been sentenced for a year on that count, doesn't it?
Kevin T. Maroney: Oh no, he's been sentenced to 90 days.
Hugo L. Black: I'd say he could have been --
Kevin T. Maroney: Or he could have been, yes. But the point is Your Honor, that he can -- has no more right unless he interposes a legal objection to refuse to answer a proper preliminary question which may lead to a further, more direct inquiry than he has to refuse to answer a -- a question which is permanent on its face.
Hugo L. Black: Do you say he has no more right, but the Committee has certain rights and it was restricted in certain ways, does it have a right to ask for question, which is of no importance to it in passing legislation?
Kevin T. Maroney: I think, I take in the circumstance of this case it does, Your Honor, under the Court's decisions in Barenblatt.
Hugo L. Black: Well, that -- that basis could --
Kevin T. Maroney: This Court's decision in Barenblatt. And --
Hugo L. Black: Hope not, but --
Kevin T. Maroney: -- plus the fact, Your Honor that I think as far as this case is concerned that the other three questions that he was convicted for refusal to answer are pertinent of there face and that really the Court does not have to concern itself very much with the question relating to Homer Owen.
Hugo L. Black: But it has to concern itself does it not with their importance, in connection with the balancing? The committed right to get the information --
Kevin T. Maroney: Well not if --
Hugo L. Black: -- against his -- against their -- his right not to be required to divulge his association.
Kevin T. Maroney: Well, not if the Court concludes that he -- his First Amendment rights in refusal to answer even if he asserted them which he did not. In refusal to answer the first question, do not overwrite the Committee's legitimate interest in securing the information and therefore he was not authorized or not permitted as a matter of law, to refuse to answer the question. If he's properly convicted for the first count, which I think it's very clear under the Court's decision he was or under Count Two or under Count Five, then in view of the fact that this was a general sentence, which is supported by a -- a proper verdict on any one count, then the verdict must be sustained.
Felix Frankfurter: Is it your understanding, Mr. Maroney, that in -- investigation was by a congressional committee either in the House or the Senate, the Committee is restricted -- cannot ask questions of which it already knows the answers?
Kevin T. Maroney: No, sir.
Felix Frankfurter: Or cannot call a witness as cumulative testimony to what has already been testified to and it can't do this again and again and again, is that your understanding that that's the past history of congressional investigation?
Kevin T. Maroney: I think that's correct, Your Honor. The Committee can gather cumulative evidence for a legislation purpose.
Felix Frankfurter: And you can ask questions which it has already -- which it knows or which it have documentary evidence and can pile it on?
Kevin T. Maroney: Yes, sir.
Felix Frankfurter: And that's been done time out of mind in the whole history of congressional investigation?
Kevin T. Maroney: And very many committees have done it, Your Honor. Now --
Potter Stewart: Who's just stated the passing of -- that if we should hold that anyone of these questions was legitimate and proper that we should sustain the conviction in this -- that was the approach taken in the Barenblatt case and the Braden case? Were there were in fact specific -- specifically imposed concurrent sentences. Here, they -- they were not, there were just one general 90-day sentence for -- for conviction, isn't that true? And one general $100 crime for conviction.
Kevin T. Maroney: Well, Your Honor, the -- the sentence here is the same type sentence as was imposed in Barenblatt. It -- it is a general sentence upon the conviction on all -- on each of the counts. In the -- in the slip opinion of the Court's decision in Barenblatt, the Court states that upon conviction under all counts, a general sentence of six months imprisonment and a fine of $250 was imposed. Since this sentence was less than the maximum punishment authorized by the statute for conviction under any one count, the judgment below must be upheld, if the conviction upon any of the counts is sustainable, citing the Claassen, Roviaro, Whitfield case to which we would add the -- the case of Pinkerton v. U.S., 328 U.S. 640, which I think you'll support for the type of sentence that was given here. In other words, the -- the Court sentenced him to a general sentence which I think has the same effect and the Court has so held as if he had sentenced him to 90 days on each count to run concurrently. And -- and then if anyone of those counts supports the general sentence, then the -- the verdict below must be sustained. Now, to just spend a -- a minute or two on the -- on the question that be diverted from the beginning as to the -- the question here or the distinction that we make and we think the Court has made between actual pertinency or jurisdictional pertinency as the Court I think referred to it in the Watkins case and awareness of pertinency which is a completely different question. As we see it, there's a two-fold obligation that is involved in one of these cases. One is that the statute requires that there be proof of actual pertinency, pertinency as a matter of law to a subject under investigation by the Committee. This is imposed by the statute, it's an element of -- of the offense, it's an element which the Government can prove or must prove. And the failure of the Government to prove actual pertinency of course can be raised by the defendant. The second problem arises as a result of the requirement laid down by this Court in the Watkins case, which involves the question of the awareness of pertinency which was a rule evolved for the protection and out of fairness to the witness. And the Court clearly stated in the Watkins case that if the witness objects on the grounds of pertinency, it is the duty of the tribunal then and I think it's clear only then, need it make an explanation of pertinency to the witness. If it is already been made clear to him, it would not even have to make in the -- further explanation in those circumstances. But a -- an obligation on the Committee upon the refusal to answer to explain the pertinency and the connective reasoning if necessary, only arises when there is an objection at the time the question is propounded. In the absence of such an objection, what the Government must do at trial is to show that there was a legislative committee that it -- that it would performing a legislative function, that it did have a subject under inquiry, that it was authorized to make and that this question was as a matter of law, pertinent to such subject under inquiry. Now here, the District Judge found if upon this evidence that the Committee -- and cannot be the Albany hearings of which I think it's only fair to say that the -- the petitioner's testimony was a part even though it may've been held in Washington. It was held here for his convenience. The only purpose of the hearing being held here was because he -- he begged-off going to Albany on April 9. If the District Court found that the Committee in the conducting the Albany hearings wasn't interested in Communism in labor and Communism in the field of education and the possible interrelationship between Communism and labor and Communism in the -- in the educational field. The -- a petitioner's appearance before the Committee, he was told very clearly, the Committee wants to know about your activities at Cornell in the Communist Party your activities in Ithaca. He was told specifically about what Richardson had testified before the Committee concerning the petitioner's activities. And it had told him these precise areas that Richardson was unable to furnish and that they would like to get from the petitioner, the -- the name of the member of the faculty, of the donor of $100.
John M. Harlan II: Supposing they hadn't told them anything?
Kevin T. Maroney: If they -- if they --
John M. Harlan II: And just tired of questioning him and he to want to have -- and answered questions throughout to raising any objection, would that make any difference to your position?
Kevin T. Maroney: No, sir. No, sir, because all we would have to show at the trial would be --
John M. Harlan II: A legal --
Kevin T. Maroney: -- pertinency as a matter of law the fact that he didn't raise the objection of pertinency relieves the Committee of the -- of the obligation of explaining it to him. We point that out here to show that not only does -- did the Government establish its case in that way, but here additionally, there I think is abundant evidence that the petitioner in this case was aware of what the Committee was calling for. He was aware of what the Committee was interested in and what he was called upon to give the Committee. So that under -- under any theory of the case, it is perfectly clear that this witness refused with full knowledge of what was called for.
Felix Frankfurter: What -- what is your basis for saying he was aware of it?
Kevin T. Maroney: Because of the explanation given to him about Richardson's testimony and the Committee telling him we want to -- we want to interrogate you about your Communist activities at Cornell, there explanation as to Richardson's testimony about the $100 donor. I think that that put him on notice that that was the Committee's interest.
Felix Frankfurter: But the record goes beyond that. He says “I see.” When the Chairman explained to him what it was all about, it is heard, “Yes, I see.” And he said, “You invoke 601. 601 tells you what it's all about to invoke that in the terms and Mr. Doyle explained it to him, “Therefore you see, I'm calling your attention to the fact, this question goes into be extent.” I just wanted -- called up your attention Mr. Deutch, “Yes, I see. The only thing I'm saying, sir, my challenge is -- is a constitutional -- on the Public Law 601.”
Kevin T. Maroney: That's right, sir. Now, I think that I might just mention very quickly the argument as to the First Amendment. First of all or preliminarily, I might just mention that this Court in the Yates case, the Yates contempt to Communist case held that the refusal to answer as to the names of other people was although it might be understandable as far as a witness' reluctance to furnish names in certain circumstances, it is not a legal objection to the refusal. I -- I think this record makes it clear the petitioner has noted -- had no -- at no time asserted a legal objection to responding to these questions. On the point of the First Amendment, our position is he didn't raise the First Amendment. No time that he refused to answer on the basis of the First Amendment and that we think that under the -- the Court's -- this Court's decision in the Ullman case, which involved the immunity statute that the Court there indicated in that case that it would not consider a First Amendment objection because he had not raised it before the trial court at the time he refused to answer the questions of the grand jury. Secondly, even aside -- aside from that, we think it's very clear that he has no standing to rely on the First Amendment in refusing to answer as to some other person. Here, he -- he identified himself as a member of the Communist Party and -- and he says, “But I don't want to identify the member of the faculty.”
Felix Frankfurter: Well the fact that -- in fact, he seeks to protect somebody else wouldn't be invoking the First Amendment for somebody else, if in fact the question wasn't relevant either to the subject matter of the under power of the Committee or otherwise, was not a question that they could validly put.
Kevin T. Maroney: Oh, no. I -- I agree with that Your Honor. But -- I mean we don't -- you don't -- the Court doesn't even have to get to the point where it has to balance the Committee's interest.
Felix Frankfurter: But not because he's trying to protect somebody else, it's because that is valid only -- I mean that's an invalid objection only if otherwise he's on the duty to answer.
Kevin T. Maroney: That's right. And that even if the Court should apply the First Amendment test that it -- that was enunciated in -- in Sweezy and Uphaus and Barenblatt, that it clearly should be resolved in favor of the Committee's right and duty to -- to exactly answers to these questions.
Earl Warren: Mr. Sawyer.
Henry W. Sawyer, III: May it please the Court. First of all, Mr. Justice Stewart asked the question to me at the outset of my argument yesterday. I (Inaudible) to look in the library this morning and I regret to say that I come to the same conclusion as Mr. Maroney, sir. Mr. Maroney has said that this Committee basically and he read Mr. Tavenner's remarks, was interested in pursuing and how does it subject to the interrelationship between the labor union infiltration on the one hand and the Communist on the Cornell campus on the other. That having taken place by -- of this practice of summer -- taking of summer jobs. The man, Marqusee, did that if you may recall. And it's curious to me that if that's the subject, then that's what the Committee was interested in that they never asked Mr. Deutch anything about that practice. Now, repeatedly it's this -- practice is used as a link to link together the subject matter of the hearing. And I'm assuming now arguendo that reading the question discloses that the Committee is asking a series of questions about Cornell and obviously, even in the grammatical sense, a question must have a subject matter, of course, he knows when they say to him, “What was the source of the $100 contribution that the committee member or the committee counsel is interested in and the subject to that is the $100 contribution. If that's what's subject matter means in the statute is or in this Court's decision, it means nothing. It would only bar an inquiry which was conducted by in -- by madman who couldn't frame sentences. It must mean more than that. Now, the Government had not addressed itself to a much more basic problem in dichotomy in this case in the subject area, then whether or not, he made a pertinency objection. And that is the striking contradiction between proof at trial and subject matter at looking at the hearing. Now they say, oh, there was a link between -- between the proofs. What was proof of trial -- proof of trial concerned all of these questions of the infiltration of labor in the Albany area and the labor youth league and all such matters. And -- and the subject as it developed by questions of the hearing and I'm not speaking now whether witness was aware of the subject or not, let's assume he was totally aware of it, it was totally the graduate group of Cornell. And the link is this practice of taking summer jobs. The only connection is this one thing and this was never asked Mr. Deutch, whatsoever. Now, if they had been interested in that -- that was their subject. One will assume that they were back in (Inaudible) or asking if he knew Mr. Marqusee and did Mr. Marqusee takes such a job or were you ever connected with the labor youth league or some questions in that field, there's something about labor, but the record of Mr. Deutch's hearing before the Committee is totally devoid of any references to these matters which were later introduced at trial is being the subject. I'd submit that the Government in no way, even addressed itself a -- a point to so, I think is the dilemma in sustaining this conviction from the standpoint of ordinary due process and the right of the defendant to have proved at trial, the elements of the crime. And not to have them changed on appeal or the subject matter changed. The Government proved to the hilt the subject of Cornell, I mean of Albany and labor and -- and not the subject that was actually the one. And as I say, there's no question in my mind that they did it because they were concerned with the First Amendment risks so to speak of settling right down in Cornell. And as soon as Mr. Barenblatt came along, they would -- had less concern. And now they're -- they're were in Cornell or at least, the link between the two, but even if it's the link between the two, nobody asked him about that. Didn't asked about the interplay and these are all questions that -- that they did not ask. Now, I'd like to say, I just like to say parenthetically, what I said about this is just, so the Court won't misunderstand. What I said was that when he came into this hearing room in Washington, he walked in and I said he knew two things. He had a subpoena on his hand and he read the paper that Richardson had named him. And that he came before an unidentified man and then he was sworn. I didn't say they were unidentified from then on, but if you'll look at the record, he -- he was sworn, just a small point, but I don't want the court to think that I misled them. They were totally unidentified until he was sworn and the question commenced. And they turned out to be the three congressmen that they were indentified in the record.
Potter Stewart: How far did you tell us that Ithaca is from Albany, about 150 miles?
Henry W. Sawyer, III: Your Honor, I want to be accurate, it's in the footnote of my brief and that therefore I will --
Potter Stewart: Now, I suppose --
Henry W. Sawyer, III: -- look again. It's 100 and -- it's further than New York from Washington, I mean it isn't -- you can't solve it by saying Ithaca I think is in the Albany area. I think that's quite clear that would put Philadelphia in the New York area and Washington in the Philadelphia area. It's almost 2 -- 200 miles, Your Honor, I don't know why you can't find that.
Potter Stewart: Well, I can find that.
Henry W. Sawyer, III: But it is in the brief and -- oh, yes, sir, 150 miles to the east of the -- of Albany. It's a separate distinct Albany area and I can see that the Committee be interested and it's like its industrial complex there, with a lot of electrical industry. Albany is connected to Detroit, the whole area and you can read a lot of this -- a lot of this material. In fact a lot of it that got printed by mistake in the record. It -- it's all about this labor union infiltration there. And had vest this Cornell thing was a frolic, even if it was interesting to the Committee because -- and the Government never covered this point. This Committee never existed according to the record to take any other testimony, it's a different subcommittee.
Felix Frankfurter: Well, Mr. Sawyer, area isn't --
Henry W. Sawyer, III: No, sir.
Felix Frankfurter: -- isn't an intrinsic absolute this term, if the functional term --
Henry W. Sawyer, III: I quite agree.
Felix Frankfurter: -- depends in area in relation to what?
Henry W. Sawyer, III: I quite agree, Your Honor. It's just that they prove that you see a trial, I would be the first to agree with you that there's no magic in -- in that. But I think there's some magic in it when they prove it as a subject that then becomes a discrete thing and that it contradicts what happened at the hearing. But I -- I didn't want to touch upon one further point which seemed to me, the Government again has not met in any sense and that is the dilemma that's created by reason of this witness' full discussion of force and violence. That being the information that it is said the Committee's need in order to legislate and this being the distinguishing feature which permits committees to go into what would otherwise be clearly a First Amendment-protected political activity. And it's the -- it's the Government that suggested this to this Court. In the Watkins case, this Court said I didn't get a chance to mention this yesterday, that in the Watkins case, in the Chief Justice's opinion, he says the Government contends that the public interest at the core of investigations of the House Un-American Activities Committee is need by the Congress to be informed of efforts to overthrow the Government by force and violence. Now, I still say that -- that if that is the distinguishing peculiarity which distinguishes the Communist Party and its treatment before the law and it must be, Your Honors, because otherwise this Court won't have the -- the insulation between that and other political movements who merely may be unpopular. If you cut yourselves a drift from this particular distinguishing feature, I submit that it'll be difficult if not impossible to limit these restraints and encroachments on the First Amendment in favor of the investigative power, because that distinguishing feature is the one that has kept it from lapping over into other fields. Now, why is that a dilemma in this case? Because this witness took the Committee to this very core. He took them where this Court has always said they were entitled to go. Only because of that core has this Court permitted in its opinions in Barenblatt and Watkins, it said it, it said it in CIO against Douds in the sense of all of these cases. This -- they said -- you have said, "While this Court sits in CIO against Douds, we will not permit these encroachments which we here permit as to the loyalty oath in the Communist Party to be extended, it's only because we must know, we must be informed, we must protect ourselves about the problem of force and violence." Here, the witness throughout his hearing, he's crossed-examined on it, talks to the Committee and tells them freely about force and violence. And if that's true, he is taking them where they have been allowed to go in balancing encroachment against the First Amendment. And how can we then justify being -- requiring compulsory testimony which would infringe the First Amendment, when they are only preliminary. Mr. Maroney himself said, “Oh well, this question is preliminary to the Committee gained to what interests them.” Well, what interests them according to the Government, the Watkins case is force and violence and this witness talked again and again about force and violence. He was crossed-examined about force and violence, exhausted his knowledge about force and violence. The Committee was satisfied that he knew nothing about the upper (Inaudible) of the Party and what they thought about force and violence, he was talking about his group. And it ended on my red light, sorry.
Earl Warren: Well, you may finish your sentence or your thought.
Henry W. Sawyer, III: Well, my thought --
Earl Warren: Yes.
Henry W. Sawyer, III: Thank you, Chief Justice. My thought was concluding that is that he had exhausted all of the information he had on that core which has justified these investigations.